     Case 2:18-cv-00737-DMG-RAO Document 125-1 Filed 10/15/18 Page 1 of 1 Page ID
                                      #:1421
Judge Dolly M. Gee
SCHEDULE OF PRETRIAL & TRIAL DATES (JURY TRIAL)

Case No.:     CV 18-737-DMG (RAOx)               Title:   Faraday&Future, Inc. v. Evelozcity, Inc.

                                   MATTER                                   COURT ORDERED              TIME
                                                                                DATE

TRIAL     [ ] Court [ x ] Jury                                                    11-5-19               8:30 a.m.
Duration Estimate: 10-15 days                                                    (Tuesday)

FINAL PRETRIAL CONFERENCE (FPTC)                                                 10-8-19                2:00 p.m.
4 wks before trial                                                              (Tuesday)


                                   MATTER                                         COURT ORDERED DATE

Amended Pleadings and Addition of Parties Cut-Off (includes hearing of                       1-11-19
motions to amend)

Early Mediation Deadline                                                                     2-22-19
Joint Report re Results of Early Mediation                                                   3-1-19

Non-Expert Discovery Cut-Off                                                                 6-7-19
(includes hearing of discovery motions)

Motion Cut-Off (filing deadline)                                                             6-14-19


Initial Expert Disclosure & Report Deadline                                                  8-6-19

Rebuttal Expert Disclosure & Report Deadline                                                 9-3-19

Expert Discovery Cut-Off (includes hearing of discovery motions)                             9-17-19

Settlement Conference Completion Date                                                        9-10-19

Motions in Limine Filing Deadline                                                            9-17-19

Opposition to Motion in Limine Filing Deadline                                               9-24-19


Joint Status Report re Settlement                                                            9-17-19

Proposed Pretrial Conference Order                                                           9-17-19

Contentions of Fact/Law                                                                      9-17-19

Pretrial Exhibit Stipulation                                                                 9-17-19

Joint Exhibit List                                                                           9-17-19

Witness Lists & Joint Trial Witness Time Estimate Form                                       9-17-19

Agreed Statement of the Case                                                                 9-17-19

Proposed Voir Dire Questions                                                                 9-17-19

Joint Statement of Jury Instructions &
Joint Statement of Disputed Instructions                                                     9-17-19

Verdict Forms                                                                                9-17-19
